 


109 HR 3373 IH: Preserving Patient Access to Inpatient Rehabilitation Hospitals Act of 2005
U.S. House of Representatives
2005-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3373 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2005 
Mr. LoBiondo (for himself, Mrs. Lowey, Mr. Tanner, Mr. Wamp, Mr. Simmons, Mr. Reyes, Mr. Holt, Mr. Holden, Mr. Saxton, Mr. Pascrell, Mr. Lynch, Mr. Ackerman, Mr. Rothman, Mr. Brady of Pennsylvania, Mr. Ehlers, Mr. Hinchey, Mr. Menendez, Mr. Davis of Alabama, Mr. Shuster, Mr. McNulty, Mr. Bonner, Mr. Chandler, Mr. Higgins, Mr. Berry, Ms. Schwartz of Pennsylvania, Mr. Walsh, Mr. Platts, Mr. Engel, Mr. Kanjorski, Mr. Delahunt, Mr. Moran of Virginia, Mr. McHugh, Mr. McIntyre, Mr. Graves, Mr. Porter, Mr. Gerlach, Mr. Larson of Connecticut, Mr. Paul, Mr. Pallone, Mr. Boehlert, Mr. Kildee, Mr. Capuano, Mr. Dent, Mr. Fitzpatrick of Pennsylvania, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To extend the 50 percent compliance threshold used to determine whether a hospital or unit of a hospital is an inpatient rehabilitation facility and to establish the National Advisory Council on Medical Rehabilitation. 
 
 
1.Short titleThis Act may be cited as the Preserving Patient Access to Inpatient Rehabilitation Hospitals Act of 2005. 
2.Effect on enforcement of regulations 
(a)In generalNotwithstanding section 412.23(b)(2) of title 42, Code of Federal Regulations, during the period beginning on July 1, 2005, and ending on the date that is 2 years after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this Act as the Secretary) shall not— 
(1)require a compliance rate, pursuant to the criterion (commonly known as the 75 percent rule) that is used to determine whether a hospital or unit of a hospital is an inpatient rehabilitation facility (as defined in the rule published in the Federal Register on May 7, 2004, entitled Medicare Program; Final Rule; Changes to the Criteria for Being Classified as an Inpatient Rehabilitation Facility (69 Fed. Reg. 25752)), that is greater than the 50 percent compliance threshold that became effective on July 1, 2004; 
(2)change the designation of an inpatient rehabilitation facility that is in compliance with the 50 percent threshhold; or 
(3)conduct medical necessity review of inpatient rehabilitation facilities using any guidelines, such as fiscal intermediary Local Coverage Determinations, other than the national criteria established in chapter 1, section 110 of the Medicare Benefits Policy Manual. 
(b)Retroactive status as an inpatient rehabilitation facility; payments; expedited reviewThe Secretary shall establish procedures for— 
(1)making any necessary retroactive adjustment to restore the status of a facility as an inpatient rehabilitation facility as a result of subsection (a); 
(2)making any necessary payments to inpatient rehabilitation facilities based on such adjustment for discharges occurring on or after July 1, 2005 and before the date of enactment of this Act; and 
(3)developing and implementing an appeals process that provides for expedited review of any adjustment to the status of a facility as an inpatient rehabilitation facility made during the period beginning on July 1, 2005 and ending on the date that is 2 years after the date of enactment of this Act. 
3.National advisory council on medical rehabilitation 
(a)DefinitionsIn this section: 
(1)Advisory CouncilThe term Advisory Council means the National Advisory Council on Medical Rehabilitation established under subsection (b). 
(2)Appropriate Federal agenciesThe term appropriate Federal agencies means— 
(A)the Agency for Healthcare Research and Quality; 
(B)the Centers for Medicare & Medicaid Services; 
(C)the National Institute on Disability and Rehabilitation Research; and 
(D)the National Center for Medical Rehabilitation Research. 
(b)EstablishmentPursuant to section 222 of the Public Health Service Act (42 U.S.C. 217a), the Secretary shall establish an advisory panel to be known as the National Advisory Council on Medical Rehabilitation. 
(c)Membership 
(1)AppointmentThe Advisory Council shall be composed of 17 members, of whom— 
(A)9 members shall be appointed by the Secretary, in consultation with the medical rehabilitation community, from a diversity of backgrounds, including— 
(i)physicians; 
(ii)medicare beneficiaries; 
(iii)representatives of inpatient rehabilitation facilities; and 
(iv)other practitioners experienced in rehabilitative care; and 
(B)8 members, not more than 4 of whom are members of the same political party, shall be appointed jointly by— 
(i)the Majority Leader of the Senate; 
(ii)the Minority Leader of the Senate; 
(iii)the Speaker of the House of Representatives; 
(iv)the Minority Leader of the House of Representatives; 
(v)the Chairman and the Ranking Member of the Committee on Finance of the Senate; and 
(vi)the Chairman and the Ranking Member of the Committee on Ways and Means of the House of Representatives. 
(2)DateMembers of the Advisory Council shall be appointed not later than 30 days after the date of enactment of this Act. 
(3)Period of appointment; VacanciesMembers shall be appointed for the life of the Council. A vacancy on the Advisory Council shall be filled not later than 30 days after the date on which the Advisory Council is given notice of the vacancy, in the same manner as the original appointment. 
(4)Meetings 
(A)Initial meetingThe Advisory Council shall conduct an initial meeting not later than 120 days after the date of enactment of this Act. 
(B)MeetingsThe Advisory Council shall conduct such meetings as the Council determines to be necessary to carry out its duties but shall meet not less frequently than 2 times during each calendar year. 
(d)DutiesThe duties of the Advisory Council shall include providing advice and recommendations to— 
(1)Congress and the Secretary concerning the coverage of rehabilitation services under the medicare program, including— 
(A)policy issues related to rehabilitative treatment and reimbursement for rehabilitative care, such as issues relating to any rulemaking relating to, or impacting, rehabilitation hospitals and units; 
(B)the appropriate criteria for— 
(i)determining clinical appropriateness of inpatient rehabilitation facility admissions; and 
(ii)distinguishing an inpatient rehabilitation facility from an acute care hospital and other providers of intensive medical rehabilitation; 
(C)the efficacy of inpatient rehabilitation services, as opposed to other post-acute inpatient settings, through a comparison of quality and cost, controlling for patient characteristics (such as medical severity and motor and cognitive function) and discharge destination; 
(D)the effect of any medicare regulations on access to inpatient rehabilitation care by medicare beneficiaries and the clinical effectiveness of care available to such beneficiaries in other health care settings; and 
(E)any other topic or issue that the Secretary or Congress requests the Advisory Council to provide advice and recommendations on; and 
(2)appropriate Federal agencies (as defined in subsection (a)) on how to best utilize available research funds and authorities focused on medical rehabilitation research, including post-acute care site of service and outcomes research. 
(e)Periodic reportsThe Advisory Council shall provide the Secretary with periodic reports that summarize— 
(1)the Council’s activities; and 
(2)any recommendations for legislation or administrative action the Council considers to be appropriate. 
(f)TerminationThe Advisory Council shall terminate on September 30, 2010. 
(g)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the purposes of this section. 
(h)Effective dateThis section shall take effect on the date of enactment of this Act. 
 
